DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Response to Amendment
The Examiner acknowledges the amending of claims 1, 4, 7-10, 17, 20 and the cancellation of claim 14.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the high power tunable laser disposed on a silicon photonics platform (claim 10), the wire waveguide disposed in the silicon substrate (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The previous claim objections are withdrawn due to the current amendments.
Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn due to the current amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 (and any claim dependent therefrom) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the silicon substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim making the meets and bounds unclear.
For purposes of examination, the claim limitation will be read as “a silicon substrate”.
Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive.
The Applicant has argued (Remarks, pg.9) the Official Notice relating to the outpower and side-mode suppression ratio (SMSR) has not been backed-up with documentary evidence.
The Examiner notes that this traversal of the Officially Noted facts is found to be inadequate (MPEP 2144.03 C). The Applicant has stated the Official Notice is unsupported by documentary evidence and has not provided any reasoned statement explaining why the Applicant believes the Office has erred in its findings (MPEP 2141 IV). Therefore, the basis of this rejection is repeated below and is made final. Further, the Examiner notes the Officially Noted fact is hereby considered admitted prior art (MPEP 2144.03 C).
The Examiner additionally notes the Applicant has not provided reasoning as to any supposed error in the Office’s second obviousness rejection/statement with regards to this issue (see non-Final, pg.7 para.1) based on routine optimization. Further, these claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious). 
Note that the specification contains no disclosure of either the critical nature of the claimed power value and/or SMSR value or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen value(s) or upon another variable recited in a claim, the Applicant must show that the chosen value(s) is/are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
The Applicant has argued (Remarks, pg.10) that Sugiyama is silent with respect to the length of the gain medium and is absent any teaching or suggestion of a distance between an entrance plane and an output plane of the SOA and its relation to the output power and/or SMSR.
The Examiner agrees and notes that new art is presented for this new claim limitation.
The Applicant has argued it would not be obvious to modify Sugiyama’s length based on power or SMSR as Sugiyama is concerned about the reducing the size of the device which would be teaching away.
The Examiner agrees that Sugiyama is concerned about reducing overall device size for the tunable source. Sugiyama does not, however, teach away from altering the size of the of the gain element which is the claim limitation in question. It is noted that the gain element of Sugiyama is notably smaller than the entire tunable laser source of Sugiyama (fig.3, gain element #40) such that a reasonable change in the length of the gain element would not be understood to materially affect the size of the entire tunable laser element. Further note that the gain element is disposed on the Si base of the tunable laser element such that any lengthening of the gain element would most reasonably involve a reduction of the length of the linear waveguide (fig.3 near label #30) rather than use of a larger base substrate as a small change in the waveguide length would not materially affect the device operation.

The Examiner notes the Applicant has not traversed the Officially Noted facts outlined with respect to cavity length (e.g. see rejection of claim 4). This Officially Noted fact is thereby considered admitted prior art (MPEP 2144.03 C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US 2017/0353008) in view of Sato et al. (US 2009/0122817) and Kobayashi et al. (US 10128632).
	With respect to claim 1, Sugiyama teaches a high-power tunable laser (abstract, fig.3) for outputting wavelength tuned laser light, comprising: a gain medium (fig.3 #40) configured to receive light (fig.1 #40 from left side), amplify a light intensity of light in the gain medium and emit light having an amplified light intensity (fig.1 #40, [0039] function of SOA with active region), the gain medium configured as a reflective semiconductor optical amplifier (RSOA) ([0043]) having a length extending between a backend (fig.3 left side of #40) and a frontend (fig.3 right side of #40), the backend having an anti-reflective coating ([0043]) and the front-end being configured as an output port for outputting light having amplified light intensity relative to received light that is received at the backend (fig.1 arrow at right of #40); and a wavelength tuner (fig.3 #20) optically coupled to the backend of the gain medium, the wavelength tuner configured to receive light from the gain medium and tune a wavelength of light received from the gain medium ([0039]), the wavelength tuner havingwavelength tuner to output wavelength tuned laser light (fig.3 function of amplifier #40).  Sugiyama does not teach the front end of the RSOA has a reflectivity of 1-8%. Sato teaches a related laser device (fig.1) including an output side (front end) coating is of a reflectivity less than 8% ([0060]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the coating of Sugiyama to be a value less than 8% as Sato has demonstrated such values are suitable for coupling a desired amount of light from the laser element (Sato, [0060]).
Sugiyama teaches the device outlined above, including the use of only the single RSOA (fig.3) as well as a particular interest in output power (abstract, power monitoring) and a clean output mode (abstract, wavelength locking), but does not teach (i) an output power of greater than 17dBm and (ii)  a side-mode suppression ratio greater than 35dB.  The Examiner takes Official Notice that it was well known to those of ordinary skill in the art that a high power and high side-mode suppression ratios were known and desirable. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a high output power, such as more than 17 dBm, and a high side-mode suppression ratio, such as more than 35dB, in order to produce an optical signal with an amplitude to carry it an extended distance and with a clean and sharp outputted mode to reduce signal distortion when transmitted over optical waveguides.
Further, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a high output power, such as more than 17 dBm, and a high side-mode suppression ratio, such as more than 35dB, in order to produce an optical signal with an amplitude to carry it an extended distance and with a clean and sharp outputted mode to reduce signal distortion when transmitted over optical waveguides as Sugiyama has clearly demonstrated the desirability of such functions (abstract) and achieving the stated levels would amount to routine optimization of the device of Sugiyama (see MPEP 2144.05 II A/B).
Sugiyama additionally does not specify the length between the backend and frontend being selected to establish the desired output power and side-mode suppression ratio. Sato further teaches the cavity length, of which the SOA of Sugiyama is a part of, is directly correlated to the ability to suppress side modes ([0124]). Kobayashi, who teaches a related laser device making use of an integrated SOA (fig.3), demonstrates that length of the SOA directly relates to the amount of gain available to increase output power (fig.6). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to select the length of the backend to frontend of the SOA of Sugiyama to establish a desired output power and SMSR as Sato and Kobayashi have demonstrated the relationship between the SOA length and these values and would allow for adjustment of the device structure to obtain the desired output power and SMSR levels.
With respect to claim 2, Sugiyama teaches the gain medium comprises a semiconductor based active region (fig.4 #43) configured in a multi-quantum-well heterostructure ([0042]) configured to generate light emission driven by a bias current applied across n- type and p-type electrodes (fig.4 #47/48).  
With respect to claim 3, Sugiyama teaches the multi- quantum-well heterostructure is made from one or more compound semiconductors selected from InAsP, GaInNAs, GalnAsP, GalnAs, and AIGalnAs ([0042] GaInAsP).  
With respect to claim 4, Sugiyama, as modified, teaches the device outlined above, but does not teach the length between the backend and the frontend is equal to or greater than 1.5 mm.  The Examiner takes Official Notice that it is well known in the art that the length of an SOA element directly relates to the amount of amplification provided to the input light. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a SOA length of 1.5mm or more in order to tailor the amount of gain seen by the input light in order to achieve a desired output power level.
With respect to claim 5, Sugiyama teaches the high-reflectivity reflector in the wavelength tuner is characterized by a reflectivity greater than 90% ([0040] total reflection, 100%).  
With respect to claim 6, Sugiyama teaches the device outlined above, but does not teach the wavelength tuner is configured to tune a wavelength of the light over an entirety of a C band or an O band.  Sato further teaches the usefulness of a tunable laser covering all of the C band ([0006]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the tuning range of Sugiyama to cover all of the C band as taught by Sato in order to utilize well known communications bands (Sato, [0006]).
With respect to claim 7, Sugiyama teaches the gain medium is disposed in a semiconductor chip (fig.4) and the wavelength tuner is a silicon-based filter ([0040]).  
With respect to claim 8, Sugiyama teaches the wavelength tuner is comprised of a resonant ring tuner (fig.3 #22/24) formed from a silicon or silicon nitride based wire waveguide ([0040]).  
With respect to claims 9 and 20, Sugiyama teaches the device outlined above, including the use of only the single RSOA (fig.3). 
With respect to claim 10, Sugiyama teaches a high-power tunable laser (abstract) disposed on a silicon photonics platform (fig.3 #10) comprising: a semiconductor gain chip (fig.3 #40), the semiconductor gain chip comprising a linear gain medium (fig.4) having a partially reflective frontend ([0043]) configured to be a light output port (note arrow from front) and a backend left side of #40), the resonant ring tuner having anti-reflective characteristics enabling it to receive light from the linear gain medium ([0039] necessarily having AR characteristics to receive light from the SOA or the device would not function as outlined) and (ii) tune a wavelength of the light before reflecting wavelength tuned light 
Sugiyama teaches the device outlined above, including the use of only the single RSOA (fig.3) as well as a particular interest in output power (abstract, power monitoring) and a clean output mode (abstract, wavelength locking), but does not teach (i) an output power of greater than 17dBm and (ii)  a side-mode suppression ratio greater than 35dB.  The Examiner takes Official Notice that it was well known to those of ordinary skill in the art that a high power and high side-mode suppression ratios were known and desirable. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a high output power, such as more than 17 dBm, and a high side-mode suppression ratio, such as more than 35dB, in order to produce an optical signal with an amplitude to carry it an extended distance and with a clean and sharp outputted mode to reduce signal distortion when transmitted over optical waveguides.
Further, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a high output power, such as more than 17 dBm, and a high side-mode suppression ratio, such as more than 35dB, in order to produce an optical signal with an amplitude to carry it an extended distance and with a clean and sharp outputted mode to reduce signal distortion when transmitted over optical waveguides as Sugiyama has clearly demonstrated the desirability of such functions (abstract) and achieving the stated levels would amount to routine optimization of the device of Sugiyama (see MPEP 2144.05 II A/B).
Sugiyama additionally does not specify the length between the backend and frontend being selected to establish the desired output power and side-mode suppression ratio. Sato further teaches the cavity length, of which the SOA of Sugiyama is a part of, is directly correlated to the ability to suppress side modes ([0124]). Kobayashi, who teaches a related laser device making use of an integrated SOA (fig.3), demonstrates that length of the SOA directly relates to the amount of gain available to increase output power (fig.6). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to select the length of the backend to frontend of the SOA of Sugiyama to establish a desired output power and SMSR as Sato and Kobayashi have demonstrated the relationship between the SOA length and these values and would allow for adjustment of the device structure to obtain the desired output power and SMSR levels.
With respect to claim 11, Sugiyama teaches the semiconductor gain chip is a reflective semiconductor optical amplifier chip ([0043]).  
With respect to claim 12, Sugiyama teaches the linear gain medium comprises an active region configured as a multi-quantum-well heterostructure (fig.4, [0042]) for emitting light and a cavity disposed between the frontend and the backend for amplifying light intensity of light emitted by the multi-quantum-well heterostructure (fig.4, [0043]).  
With respect to claim 13, Sugiyama teaches the multi- quantum-well heterostructure is fabricated from one or more semiconductor materials selected from InAsP, GaInNAs, GalnAsP, GalnAs, and AIGalnAs ([0042], GaInAsP).  
With respect to claim 15, Sugiyama teaches the wire waveguide disposed in the silicon substrate (i) forms the pair of rings, (ii) connects the pair of rings together and to the reflector, and (iii) is a silicon or silicon nitride based waveguide (fig.3, [0039-40]).  
With respect to claim 16, Sugiyama teaches the reflector in the resonant ring tuner is comprised of a loop formed in the wire waveguide (fig.3 #26, [0040]), the loop being absent of  an external splitting branch (fig.3), the loop being configured to return the light to the wire waveguide  in a manner corresponding to a reflectivity of at least 90% ([0040], fully reflective 100%).  
With respect to claim 17, Sugiyama teaches the resonant ring tuner is configured to use the pair of rings with different diameters and the reflector to generate an interference spectrum for the light ([0040]), wherein a major mode wavelength is in a tunable range and side modes are suppressed relative to the major mode ([0040], wavelength selected is tunable to the exclusion of other wavelengths, therefore considered suppressed).  
With respect to claim 18, Sugiyama teaches the device outlined above, including the loop formed in the wire waveguide of the resonant ring tuner is configured to render the major mode wavelength being tunable ([0040] via feedback to rings and SOA). Sugiyama does not teach the tuning to be in an entirety of a C-band or an O-Band.  Sato further teaches the usefulness of a tunable laser covering all of the C band ([0006]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the tuning range of Sugiyama to cover all of the C band as taught by Sato in order to utilize well known communications bands (Sato, [0006]).
Sugiyama teaches the device outlined above, as well as a particular interest in a clean output mode (abstract, wavelength locking), but does not teach a side-mode suppression ratio greater than 35dB.  The Examiner takes Official Notice that it was well known to those of ordinary skill in the art that high side-mode suppression ratios were known and desirable. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a high side-mode suppression ratio, such as more than 35dB, in order to produce an optical signal with a clean and sharp outputted mode to reduce signal distortion when transmitted over optical waveguides.
Further, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a high side-mode suppression ratio, such as more than 35dB, in order to produce an optical signal with a clean and sharp outputted mode to reduce signal distortion when transmitted over optical waveguides as Sugiyama has clearly demonstrated the desirability of such functions (abstract) and achieving the stated levels would amount to routine optimization of the device of Sugiyama (see MPEP 2144.05 II A/B).
With respect to claim 19, Sugiyama teaches the resonant ring tuner is optically coupled to the backend of the linear gain medium to allow the light with amplified intensity to be output directly via the frontend (fig.3 arrow).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’s attention to the included PTO-892 form which includes a list of related references.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828